                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,
           Plaintiff,
                                                 Case No. 18-cr-00145
 v.
                                                 Hon. Pamela Pepper
 LISA HOFSCHULZ and                              Magistrate Judge William E. Duffin
 ROBERT HOFSCHULZ,
           Defendants.


      CHAPMAN LAW GROUP’S MOTION TO WITHDRAW AS COUNSEL AS TO
                    DEFENDANT LISA HOFSCHULZ


       NOW COMES the law firm of CHAPMAN LAW GROUP and RONALD W. CHAPMAN

II, and hereby respectfully seeks an Order from this Court allowing Ronald W. Chapman II and

Chapman Law Group to withdraw as Defendant LISA HOFSCHULZ’S retained counsel.

       1.     The Government issued a superseding indictment against Defendant Lisa

Hofschulz on February 26, 2019 charging her with fourteen (14) counts of distribution of

controlled substances outside of a professional medical practice and not for a legitimate medical

purpose, and one (1) count of distribution of controlled substances outside of a professional

medical practice and not for a legitimate medical purpose causing death.

       2.     The undersigned was contacted by Defendant’s counsel, Brent Nistler in November

2018 to appear as co-counsel in this matter. An appearance for Ronald Chapman II was filed on

November 30, 2018.

       3.     Trial in this matter is currently scheduled for October 7, 2019.
       4.     There has been an irrevocable breakdown in the attorney-client relationship and

Defendant has made her intention clear that she wishes to continue her case with attorney Brent

Nistler. The undersigned is unable to move forward with representation.

       5.     The undersigned is not aware of any expected delays and the Government will not

be prejudiced by this withdrawal.

       6.     Defendant Lisa Hofschulz has no objection to this motion.

       7.     Defendant’s retained counsel, Brent Nistler has no object to this motion.

       WHEREFORE, for the reasons stated above, Defendant Lisa Hofschulz and the

undersigned respectfully requests this Honorable Court to allow Ronald W. Chapman II and

Chapman Law Group withdraw as counsel of record.



       Dated at Troy, Michigan this 2nd day of August, 2019.

                                            Respectfully Submitted,
                                            CHAPMAN LAW GROUP

                                            /s/ Ronald W. Chapman II, L.L.M.
                                            Ronald W. Chapman II, L.L.M.
                                            Michigan Bar No. P73179
                                            1441 W. Long Lake Rd., Ste. 310
                                            Troy, MI 48098
                                            T: (248) 644-6326
                                            rwchapman@chapmanlawgroup.com




                                               2
                      PROOF OF SERVICE

I hereby certify that on August 2, 2019, I presented the foregoing
paper to the Clerk of the Court for filing and uploading to the ECF
system, which will send notification of such filing to the attorneys of
record listed herein and I hereby certify that I have mailed by US
Postal Service the document to any involved non-participants.

                               /s/ Ronald W. Chapman II, L.L.M.
                               Ronald W. Chapman II, L.L.M.
                               Michigan Bar No. P73179
                               rwchapman@chapmanlawgroup.com




                                  3
